NOTE: This order is nonprecedential.

Giniteh étateﬁ Qtnurt of Qppeals
fur the jfeheral @irmit

RATES TECHNOLOGY, INC.,
Plaintiff, ‘

AND

JAMES B. HICKS,
Plaintiff-Appellant,

V.

MEDIATRIX TELECOM, INC. AND
MEDIA5 CORPORATION, '

Defendants-Appellees,
AND

BURKE, WILLIAMS & SORENSEN, LLP,
Defendant.

2011-1384

Appeal from the United States District Court for the
Eastern District of New York in case no. O5-CV-2755,
Judge Joanna Seybert.

ON MOTION

ORDER

RATES TECH V. MEDIATRIX TELECOM 2

James B. Hicks moves for a 60-day extension of time,
until January 20, 2012, to ﬁle his reply brief.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

FOR THE COURT

DEC 03 2”“ Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: James B. Hicks, Esq.
Ethan Horwitz, Esq.

s21

FILED
8.3. 0 OF APPEALS FOR
THE FE ERAt CIRCUIT

DEC 082011

JAN HDRBALY
CLERK